873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lance LEVITT, Petitioner-Appellant,v.Jerry HEDRICK, Warden, Respondent-Appellee.
No. 88-6578.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 6, 1989.Decided April 21, 1989.

Lance Levitt, appellant pro se.
Dana Doyle Davis, Office of the Attorney General of West Virginia, for appellee.
Before WIDENER, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Lance Levitt seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Levitt v. Hedrick, C/A 86-50-E (N.D.W.Va. Feb. 25, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.